        Case 4:18-cv-00286-DCB Document 61 Filed 04/01/19 Page 1 of 3




1    James S. O’Brien, Jr. (NY Bar No. 2104602) (admitted pro hac vice)
     Daniel V. Derby (NY Bar No. 5091541) (admitted pro hac vice)
2    PRYOR CASHMAN LLP
     7 Times Square
3    New York, NY 10036
     Telephone: (212) 421-4100
4    Facsimile: (212) 326-0806
     jobrien@pryorcashman.com
5    dderby@pryorcashman.com
6    THE LAW FIRM OF
     HEURLIN SHERLOCK
7    7320 N. La Cholla Blvd., Ste. 154#535
     Tucson, Arizona 85741
8    Telephone: 520.319.1200
     Kevin M. Sherlock, SBN 017489
9    KSherlock@AZtopLawyers.com
10   Attorneys for Plaintiff
     TM Technologies, Inc.
11
12                             UNITED STATES DISTRICT COURT
13                             FOR THE DISTRICT OF ARIZONA
14
15   TM Technologies, Inc.,                   ) No. 4:18-CV-286-TUC-JAS
                                              )
16                                            )
                  Plaintiff,                  )
17                                            )
           v.                                 ) LRCiv 12.1(c) CERTIFICATE
18                                            )
                                              )
19   Hand Technologies, Inc., et al.,         )
                                              )
20                                            )
                  Defendants.                 )
21                                            )
                                              )
22                                            )
                                              )
23                                            )
                                              )
24                                            )
                                              )
25
26
27
28
      Case 4:18-cv-00286-DCB Document 61 Filed 04/01/19 Page 2 of 3




1          Plaintiff TM Technologies, Inc. (“TM”), by and through its undersigned counsel,
2    hereby certifies that Counsel for the parties “met and conferred” about TM’s proposed
3    motion to dismiss Hand’s original counterclaims on February 27, 2019. Specifically,
4    TM relayed that it intended to move to dismiss Hand’s original counterclaims on the
5    following grounds:     (1) the breach of contract counterclaim ignored controlling
6    language in the applicable contract; (2) the unjust enrichment counterclaims were
7    improper as a matter of law because they were based on a contract governing the
8    relationship between the parties; (3) the promissory and equitable estoppel
9    counterclaims likewise were improper because they relied on promises under a valid
10   contract; (4) the negligent misrepresentation counterclaims failed to plead justifiable
11   reliance and were based upon promises of future conduct; (5) the intentional
12   misrepresentation counterclaims failed to meet the particularity requirements of Fed. R.
13   Civ. P. 9(b); (6) the interference with prospective advantage counterclaim failed to
14   allege an actual business expectancy; and (7) the counterclaims for breach of the
15   bailment agreements and for specific performance ignored contractual language
16   precluding Hand’s right to purchase TM’s equipment.
17         In response, Defendants filed their First Amended Counterclaims, which added
18   allegations of justifiable reliance to the negligent misrepresentation counterclaims, but
19   otherwise repeated the same counterclaims which remain fatally flawed for the reasons
20   listed. Because the parties were unable to agree that the pleadings were curable by a
21   permissible amendment, TM now offers its motion to dismiss Hand’s counterclaims.
22
23
24
25
26
27
28
                                                1
      Case 4:18-cv-00286-DCB Document 61 Filed 04/01/19 Page 3 of 3




1    Dated:     New York, New York
                April 1, 2019
2
3                                         PRYOR CASHMAN LLP

4                                         By:    /s/ James S. O’Brien, Jr.
                                                 James S. O’Brien, Jr. (admitted pro hac vice)
5
                                                 Daniel V. Derby (admitted pro hac vice)
6                                         7 Times Square
                                          New York, New York 10036-6569
7                                         Telephone: (212) 421-4100
8                                         Facsimile: (212) 326-0806
                                          jobrien@pryorcashman.com
9                                         dderby@pryorcashman.com
10
                                          HEURLIN SHERLOCK
11                                        7320 N. La Cholla Blvd., Ste. 154#535
                                          Tucson, Arizona 85741
12                                        TEL 520.319.1200
                                          Kevin M. Sherlock, SBN 017489
13                                        KSherlock@AZtopLawyers.com
14                                        Attorneys for Plaintiff
15
16                                 CERTIFICATE OF SERVICE
17            I, Judy Brewer, certify that on April 1, 2019, I electronically transmitted the
18   foregoing document to the Clerk’s Office using the CM/ECF System for filing and
19   transmittal of a Notice of Electronic Filing to the ECF registrants.
20
                                                                s/ Judy Brewer
21
                                                                Judy Brewer
22
23
24
25
26
27
28
                                                    2
